El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Hace más de sesenta años Luis A. Becerra vendió a Pedro Juan Capó, José Alemar y Nicolás Márquez una finca de unas mil cuerdas. Los compradores de común acuerdo,, en el año de 1856, dividieron la finca así adquirida, quedando en tal virtud cada uno dueño de una determinada porción.
*389Así las cosas, el 4 de abril de 1918, se presentó en el Re-gistro de la Propiedad de Ponce la documentación en donde constan los anteriores beebos, a los efectos de que se inscri-biera la porción correspondiente a Pedro Juan Capó, a nom-bre del mismo, y el registrador se neg’ó a ello por medio de la nota contra la cual se lia interpuesto el presente recurso. Dicha nota dice, así:
"Inscrita esta escritura de división de terreno, por virtud de otra copia, a los folios 9 y 100 del tomo 2 de Santa Isabel y al folio 203 del tomo 1 del mismo ayuntamiento, inscripciones 4a., Ia. y 2a. res-pectivamente, de las fincas números 49, 68 y.39, no se puede calificar hoy el referido documento en cuanto a la legalidad del mismo y ca-pacidad de los otorgantes, de acuerdo con la resolución dictada en 24 de enero del corriente año por la Corte Suprema de. Puerto Rico en el recurso de Gerena contra el Registrador de la Propiedad de Humaeao; pero se deniega la inscripción a favor de don Pedro Juan Capó de las trescientas treinta y tres cuerdas, treinta y tres y un tercio céntimos, que le fueron adjudicadas en la referida escritura, por resultar del registro que dicha porción se refundió en la hacienda 'Destino,’ según consta en la inscripción cuarta de la finca número cuarenta y nueve, al folio nueve del tomo segundo de Santa Isabel, propiedad actualmente dicha hacienda ‘Destino’ de Mr. Charles L. Crehore y doña América Ana Capó y Boseana, en común proindiviso, # * > ’
Como la afirmación -que hace el registrador en sn nota no ha sido destruida por el recurrente, queda en pie el hecho de que la finca que se trata de inscribir a favor de Capó lo fué ya desde hace tiempo comprendida dentro de otra de mayor extensión y consta hoy inscrita a nombre de persona distinta. Siendo ello así, es necesario concluir que la nega-tiva del registrador está bien fundada y en su consecuencia que debe declararse sin lug’ar el recurso interpuesto contra ella.

Confirmada, la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.